DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims have overcome the objection and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 02/05/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. The feature discussed below must be shown or the features canceled from the claims. No new matter should be entered.
 Claim 13 recites the limitation “wherein the column part comprises two vertical levers”. As seen in Fig.1-3 of the applicant’s drawings, the central column 24 includes a support 25 and a column part 26, where the column part 26 includes two vertical levers 26. Since claim 1 now 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7, line 1 recites the limitation “The light bulb of claim 6”. Since applicant’s amendment has canceled claim 6, the dependency of claim 7 is unclear. For the purpose of examination, the limitation in question was interpreted as claim 7 dependent on claim 1 as follows – The light bulb of claim 1 –.

Claim Interpretation
Claim 2 recites the limitation “wherein there is a first closet point of the LED filament with a closest distance from the LED filament to a second closest point of the central column”. According to Fig.7A of the applicant’s drawing, the first closest point 8601 of the LED filament 8603 and the second closest point 8602 of the central column 8604 appears to be arbitrary points to determine a first plane for angle measurement. For example: As seen in Fig.7A of the applicant’s drawing, the point 8601 was labeled as the “first closet point” even though there appears to be a different point of the LED filament 8603 even closer to another point of the central column 8604. Since the claims do not further define how the points of the LED filament and central column are chosen, the limitation was interpreted as a first point is chosen on the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435), and in view of CAO (US 2019/0032857) and LI (US 2018/0245744).
Regarding claim 1, WU discloses a light bulb comprising multiple LED filaments (40, Fig.1), each LED filament has a first top electrode (42, Fig.1) and a bottom electrode (41, Fig.1), a bulb shell (11, Fig.1), a bulb head (70, Fig.1) for defining a container space with the bulb shell for enclosing the multiple LED filaments (Fig.2), a central column (12, 21, Fig.1), comprising a support (12, Fig.1) and a column part (21, Fig.1), a bracket (22, Fig.3), wherein the bracket is fixed to a top end of the column part and extending outwardly (as seen in Fig.3, the bracket 22 was considered to be fixed to the top end of the column part 21 as a unitary piece), the bottom electrodes of the multiple LED filaments are fixed to the support (Fig.3), the top electrodes of the multiple LED filaments are fixed to the bracket (Fig.3) to keep a tilt angle with respect to a longitudinal direction of the central column (as seen in Figs.2-4, the multiple LED filaments 40 are at a tilt angle with respect to the central column 21), and multiple supporting wires (30, Fig.1) respectively connecting the bottom ends of the multiple LED filaments to the support of 
WU fails to explicitly disclose one LED filament has a first set of LED chips and a second set of LED chips, the first set of LED chips emitting light outwardly with respect to the light bulb and the second set of LED chips emitting light toward dark sections of an adjacent LED filament of one LED filament, wherein the bracket has multiple extending levers respectively for connecting to the top ends of the multiple LED filaments, wherein the bracket has a support ring, the extending levers are extended from the support ring.
However, CAO discloses one LED filament (13, Fig.1) has a first set of LED chips and a second set of LED chips (as seen in para[0005] and para[0054], the “one LED filament” was considered to be one light bar 13 having LED chips emitting light toward the front with a 120º lighting angle and emitting light toward the back with a 120º lighting angle; the LED chips of the one LED filament 13 was divided into at least two groups or sets), the first set of LED chips emitting light outwardly with respect to the light bulb (as seen in para[0005] and para[0054], the “first set of LED chips” were considered to be one set of LED chips of the one LED filament 13 emitting light toward the front with a 120º lighting angle) and the second set of LED chips emitting light toward dark sections of an adjacent LED filament of one LED filament (as seen in para[0054], para[0069], and Fig.6, since the arrangement of the one LED filament 13 reduces dark areas on the shell, the “second set of LED chips” were considered to be another set of LED chips of the one LED filament 13 directing light toward the dark areas on the shell to reduce the dark areas on the shell).


    PNG
    media_image1.png
    699
    444
    media_image1.png
    Greyscale

Modified Fig.5 of LI

Therefore, in view of CAO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one LED filament having a first and second set LED chips, the first set LED chips emitting light outwardly with respect to the light bulb, and the second set of LED chips emitting light toward dark sections of an adjacent LED filament as taught by CAO to the one LED filament of WU in order to reduce the dark areas on the shell by directing light toward the dark areas on the shell. As seen in para[0069] of 
Therefore, in view of LI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a support ring and multiple extending levers as taught by LI to the bracket of WU modified by CAO in order to provide a substitutable alternative solution for connecting the top electrodes of the LED filaments.

Regarding claim 9, WU further discloses a driver (50, Fig.1) for controlling a luminance level ratio between the first set of LED chips and the second set of LED chips (para[0065]).
WU modified by CAO and LI fails to explicitly disclose the driver to keep an even overall light pattern of the light bulb.
Regarding “a driver … to keep an even overall light pattern of the light bulb”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an even overall light pattern to the light bulb of WU modified by CAO and LI in order to provide a desired light distribution pattern such as a more uniform light distribution pattern. One of ordinary sill in the art would have recognized that a driver is well-known solution to control the illumination of the LED filaments to provide a more uniform light distribution pattern and to prevent unwanted dark spots around the light bulb.

Regarding claim 12, WU further discloses wherein the bracket (22, Fig.3) is made of a metal material (para[0063]).

Regarding claim 13, WU further discloses wherein the column part (21, Fig.3) comprises two vertical levers.

Regarding claim 20, WU modified by CAO and LI fails to explicitly disclose wherein the supporting wires and the bracket are deformed when installing into the bulb shell and recovers shapes after being placed into the bulb shell.
Regarding “the supporting wires and the bracket are deformed when installing into the bulb shell and recovers shapes after being placed into the bulb shell”, the limitation appears to be describing how the bulb shell is installed, where the resulting structure is the supporting wires and the bracket placed into the bulb shell. As seen in Figs.1 and 2 of WU, the resulting structure is the supporting wires 30 and the bracket 22 placed into the bulb shell 11. In addition, the supporting wires 30 and the bracket 22 were considered to have a degree of flexibility such that the supporting wires 30 and the bracket 22 are capable of recovering their shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supporting wires and bracket having a degree of flexibility to the supporting wires and bracket of WU modified by CAO and LI in order to provide a degree of flexibility to prevent or reduce breakage from bending, force impact, or vibrations.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of LIN (US 2017/0122499).
Regarding claim 2, WU modified by CAO and LI fails to explicitly disclose wherein there is a first closet point of the LED filament with a closest distance from the LED filament to a second closest point of the central column, a first line defined by the first closest point and the second closest point and the longitudinal direction of the central column form a first plane, the tilt angle measured between a longitudinal direction of the LED filament and the first plane.
However, LIN discloses there is a first closet point of a LED filament (61, Fig.3) with a closest distance from the LED filament to a second closest point of a central column (50, Fig.2), a first line defined by the first closest point and the second closest point and the longitudinal direction (L, Fig.3) of the central column form a first plane, and the tilt angle measured between a longitudinal direction of the LED filament and the first plane (see modified Fig.3 of LIN below).

    PNG
    media_image2.png
    844
    757
    media_image2.png
    Greyscale

As seen in modified Fig.3 of LIN above, the first point was chosen on the LED filament, the second point was chosen on the central column such that the first point is a closest distance to the second point, a first line is defined by the first and second point, a first plane is formed by the first line and the central column (i.e. the first plane extends through the LED filament 61 in the direction of the first line), and a tilt angle θ is measured between the LED filament 61 and the first plane (e.g. the tilt angle θ was considered to be the same angle as A, where A is 30º-50º; see para[0019]).

Therefore, in view of LIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a title angle as taught by 

Regarding claim 3, WU modified by CAO, LI, and LIN as discussed above for claim 2 discloses wherein the tilt angle is between 10 degrees to 60 degrees.

Regarding claim 4, WU modified by CAO, LI, and LIN as discussed above for claim 3 fails to disclose wherein the closest point of the LED filament is closer to the bottom electrode of the LED filament than to the top electrode of the LED filament.
Regarding “the closest point of the LED filament is closer to the bottom electrode of the LED filament than to the top electrode of the LED filament”, as discussed above for claim 2, a first point was chosen on the LED filament as seen in modified Fig.3 of LIN above. A first point can be chosen closer to the bottom electrode of the LED filament than the top electrode of the LED filament. For example: As seen in modified Fig.3 of LIN above, if the chosen first point was considered to be about 50% (or the middle portion) of the LED filament between the top and bottom electrode, then a first point can be chosen to be about 49% of the LED filament such that the first point would have been closer to the bottom electrode than the top electrode. Therefore, in view of LIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the closest point of the LED filament is closer to the bottom electrode than to the top electrode to the LED filament of WU modified by CAO, LI, and LIN in order to provide a light distribution pattern based on the angle of the LED filaments.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of GIELEN (US 2017/0138542).
Regarding claim 7, WU modified by CAO and LI fails to disclose wherein there is a structure enhancing piece inside the support ring to enhance structural strengthens of the support ring.
However, GIELEN discloses a structure enhancing piece (1014, 1017, Fig.10a) inside a support ring (as seen in Fig.10a, the structure enhancing piece 1014, 1017 was considered to inside an inner support ring).
Therefore, in view of GIELEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a structure piece as taught by GIELEN to the bracket of WU modified by CAO and LI in order to provide an substitutable alternative solution for supporting LED filaments around the central column.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of KAWAHARA (US 2002/0181234).
Regarding claim 10, WU modified by CAO and LI fails to disclose wherein there are multiple lens arranged on the bulb shell.
However, KAWAHARA discloses multiple lens (18, Fig.1) arranged on a bulb shell (20, Fig.1).
Therefore, in view of KAWAHARA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple lenses 

Regarding claim 11, WU modified by CAO, LI, and KAWAHARA as discussed above for claim 10 fails to disclose wherein the multiple lens has a prism effect for diving a white light to multiple color beams.
However, another embodiment of KAWAHARA discloses multiple lens has a prism effect for diving multiple color beams (as seen in Figs.1 and 7, the “multiple lenses” were considered to be the prism 50 and the refracting lenses 18; as seen in para[0037], the prism 50 is placed on the multiple lenses 18 to provide multiple color beams).
Therefore, in view of KAWAHARA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a prism as taught by KAWAHARA to the multiple lenses of WU modified by CAO, LI, and KAWAHARA in order to provide a decorative effect.
Regarding “a white light to multiple color beams”, one of ordinary skill in the art would have recognized that a prism is well-known to divide a white light into multiple color beams.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of HO (US 2017/0284644).
Regarding claim 14, WU further discloses wherein the support of the central column is made of glass and installing a heat dissipation gas into the container space (as seen in 
WU modified by CAO and LI fails to explicitly disclose a sealed gas hole.
However, HO discloses a central column (623, Fig.37) having a sealed gas hole for installing a heat dissipation gas (as seen in Fig.37 and para[0067], the “sealed gas hole” was considered to be the guiding hole 623b that flows heat dissipation gas).
Therefore, in view of HO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sealed gas hole as taught by HO to the support of WU modified by CAO and LI in order to provide a heat dissipation gas into the container space. One of ordinary skill in the art of light bulbs would have recognized that a sealed gas hole is a well-known solution for introducing gas into the container space of a bulb shell.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857), LI (US 2018/0245744), and HO (US 2017/0284644), and in view of BERGENEK (US 2018/0106432).
Regarding claim 15, WU modified by CAO, LI, and HO fails disclose wherein the heat dissipation gas in the container space contains oxygen more than 1% ratio of all heat dissipation gas.
However, BERGENEK discloses a heat dissipation gas in a container space contains oxygen more than 1% ratio of all heat dissipation gas (as seen in para[0055]-para[0056], the heat 
Therefore, in view of BERGENEK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate oxygen as taught by BERGENEK to the heat dissipation gas of WU modified by CAO, LI, and HO in order to provide a heat dissipation gas having higher thermal conductivity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of YANG (US 2016/0281935).
Regarding claim 16, WU modified by CAO and LI fails to disclose wherein the multiple supporting wires are respectively connected to different isolated heat sinks.
However, YANG discloses multiple supporting electrical connections (as seen in Fig.10, a first light unit 461, 462, 463 is on a first electrical connection 471, 472, 473, and a second light unit 561, 562, 563 is on a second electrical connection 571, 572, 573) are respectively connected to different isolated heat sinks (as seen in Fig.11A, the first light unit is connected to a first heat sink 48; as seen in Fig.11B, the second light unit is connected to a second heat sink 58 different from the first heat sink 48).
Therefore, in view of YANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate isolated heat sinks as taught by YANG to the multiple supporting wires of WU modified by CAO and LI in order to provide dedicated heat sinks to the LED filaments.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2018/0106435) modified by CAO (US 2019/0032857) and LI (US 2018/0245744), and in view of GREEN (US 2016/0327227).
Regarding claim 17, WU modified by CAO and LI fails to disclose wherein there are a first set of LED chips and a second set of LED chips on the LED filament, the first set of LED chips are mounted closer to the top electrode of the LED filament and the second set of LED chips are mounted closer to the bottom electrode of the LED filament, the first set of LED chips emit lights with lower color temperature than the second set of LED chips.
However, GREEN discloses a first set of LEDs and a second set of LEDs (as seen in para[0108], the “first set of LEDs” was considered to be the top mounted LEDs and the “second set of LEDs” was considered to be the bottomed mounted LEDs), the first set of LEDs are mounted closer to the top and the second set of LEDs are mounted closer to the bottom, and the first set of LEDs emit lights with a color temperature than the second set of LEDs (as seen in para[0161], one example shows the first set of LEDs or top mounted LEDs having a first color temperature and the second set of LEDs or bottom mounted LEDs having a different color temperature).
Therefore, in view of GREEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second set of LEDs as taught by GREEN to the LED filament of WU modified by CAO and LI in order to provide a decorative effect such as simulating a flame.
Regarding “the first set of LED chips emit lights with a lower color temperature than the second set of LED chips”, as seen in para[0161] of GREEN, the color temperature of the LEDs may be selected to be a desired color temperature for a decorative or aesthetic effect. Therefore, 

Regarding claim 18, WU further discloses a driver (50, Fig.1) for controlling luminance levels of the multiple LED filaments (para[0065]).
WU modified by CAO and LI fails to disclose the driver for controlling luminance levels of the multiple LED filaments to vary separately with a predetermined pattern along a time period to simulate a flame effect.
However, GREEN discloses a driver for controlling luminance levels of multiple LEDs to vary separately with a predetermined pattern along a time period to simulate a flame effect (as seen in para[0151]-para[0152], the “driver” was considered to be the microcontroller; as seen in para[0108] and para[0162]-para[0174], the driver controls the properties of the LEDs such as the sequence, timing, intensity, color, and/or color temperature to simulate a flame).
Therefore, in view of GREEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a driver to vary the time period of LEDs as taught by GREEN to the LED filaments of WU modified by CAO and LI in order to provide a decorative effect such as simulating a flame.

Regarding claim 19, WU modified by CAO, LI, and GREEN as discussed above for claim 18 discloses a color temperature of the LED filament also varies when simulating the 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cao (US 21090032858), Cairns (US 20190086037), Jiang (US 20170227169), and Jiang (US 2019009381) shows a bracket with a support ring and multiple extending levers.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.
However, Applicant has argued “GIELEN does disclose a support ring to support multiple folding light plates, as shown in Fig. 2 of GIELEN”.
In response to applicant’s argument, Figs.10a-10c GIELEN shows an embodiment where the bracket includes a support ring and multiple extending levers, where the bracket is attached to the top end of the column part.

Examiner’s Comment









The applicant is requested to explain the subject matter of the newly added limitations of claim 1 in combination with claim 13. While there are no 112 issues at this time, it is noted that there may potentially be 112 issues depending on the applicant’s response. 

The applicant’s specification was considered to loosely support the combination of the feature above. Pg.9 of the applicant’s specification states that the light source component 20 includes a bracket 22, and Fig.2 of the applicant’s drawings shows two brackets 22 attached to two levers 26. And then pg.13 of the applicant’s specification states an example of the bracket 22 can be the bracket as seen in Fig.4 of the applicant’s drawings. The applicant’s disclosure as a whole loosely suggests that the bracket of Fig.4 can be used with the two vertical levers of Fig.2. However, a new figure is requested to show how the bracket of Fig.4 is connected to the two vertical levers of Fig.2.
Since the bracket 22 of Fig.4 has a circular support ring 222 and extending levers 221, it is not clearly shown how the applicant has connected the lever to the bracket. In addition, it is not clearly shown if there are two levers, then if there are two brackets of Fig.4 connected to the levers. 
If the applicant continues to pursue the combination of features above, then the applicant is requested to explain the subject matter and provide a new figure to show the features together without adding new matter. Or if the applicant has mistakenly mixed embodiments, then the applicant is requested to review the dependent claims to ensure the embodiments are separated. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875